           Case 1:19-cv-08817-VEC Document 65 Filed 07/20/20 Page 1 of 3


                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 07/20/2020
 DOROTHY NESKE and CHRISTOPHER                                  :
 NESKE, as Parents and Natural Guardians of                     :
 A.N., and DOROTHY NESKE and                                    :
 CHRISTOPHER NESKE, Individually,                               :
                                                                :
                                              Plaintiffs,       :   19-CV-08817 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 RICHARD CARRANZA, in his official capacity as:
 Chancellor of the New York City Department of :
 Education, NEW YORK CITY DEPARTMENT :
 OF EDUCATION, and NEW YORK STATE                               :
 EDUCATION DEPARTMENT,                                          :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiffs commenced this action to obtain an order directing the New York

City Department of Education to fund A.N.’s attendance at the International Institute for the

Brain (“iBrain”) for the 2019–20 school year, pursuant to the “stay-put” or pendency provision

of the Individuals with Disabilities Education Act, 20 U.S.C. § 1415(j), see Dkt. 1 at 8;

        WHEREAS Plaintiffs unilaterally moved A.N. from International Academy of Hope

(“iHope”) to iBrain and seeks pendency funding on the theory that the two programs were

substantially similar, see Pl. Br. (Dkt. 4) at 10;

        WHEREAS this Court previously ruled, in a virtually identical action filed by Plaintiffs

for the 2018–19 school year, that such relief is unavailable under 20 U.S.C. § 1415(j), which

does not allow a parent to unilaterally move his or her child to another school and compel the

school district to immediately fund the placement at the new school pending the adjudication of

the student’s due process complaint, see Neske v. New York City Dep’t of Educ., No. 19-CV-
          Case 1:19-cv-08817-VEC Document 65 Filed 07/20/20 Page 2 of 3




2933, 2019 WL 3531959, at *8 (S.D.N.Y. Aug. 2, 2019), reconsideration denied, No. 19-CV-

2933, 2019 WL 5865245 (S.D.N.Y. Nov. 7, 2019);

       WHEREAS the Court of Appeals for the Second Circuit, in an appeal of a virtually

identical case initiated by parents of an iHope-to-iBrain transfer student, similarly held that the

plaintiffs failed to state a claim under 20 U.S.C. § 1415(j), see Ventura de Paulino v. New York

City Dep’t of Educ., 959 F.3d 519, 534–37 (2d Cir. 2020) (“[W]hat the parent cannot do is

determine that the child’s pendency placement would be better provided somewhere else, enroll

the child in a new school, and then invoke the stay-put provision to force the school district to

pay for the new school’s services on a pendency basis.”);

       WHEREAS the Court ordered Plaintiffs to show cause why this action should not be

summarily dismissed given the binding precedent in this circuit, Dkt. 58;

       WHEREAS Plaintiffs do not dispute that the holding in Ventura de Paulino would

compel dismissal, see Dkt. 59; and

       WHEREAS Plaintiffs instead argue that Ventura de Paulino does not have precedential

effect until the Court of Appeals issues its mandate, see id.;

       IT IS HEREBY ORDERED that this case is DISMISSED. First, the Court disagrees with

Plaintiffs that an appellate opinion is ineffective or nonbinding prior to the issuance of the

mandate. See Navarro Carrillo v. New York City Dep’t of Educ., No. 20-CV-1657, 2020 WL

3867137, at *2 (E.D.N.Y. July 9, 2020) (“I was bound to follow the rule announced in Ventura

de Paulino regardless of whether or not the mandate had issued.” (citations omitted)). Moreover,

the Court of Appeals has since issued its mandate. See Mandate of USCA, Navarro Carrillo v.

New York City Dep’t of Educ., No. 19-CV-2944, Dkt. 36 (S.D.N.Y. July 13, 2020). Because

Plaintiffs have not articulated any other rationale for why this action should not be dismissed, the



                                                  2
         Case 1:19-cv-08817-VEC Document 65 Filed 07/20/20 Page 3 of 3




Court finds that Ventura de Paulino is controlling and compels dismissal. See 959 F.3d at 534

(“Regardless of whether the educational program that the Students are receiving at iBRAIN is

substantially similar to the one offered at iHOPE, when the Parents unilaterally enrolled the

Students at iBRAIN for the 2018-2019 school year, they did so at their own financial risk.”).

The fact that Plaintiffs are seeking funding for A.N.’s second year of attendance at iBrain is

immaterial to the analysis articulated by the Second Circuit.

       The Clerk of Court is respectfully directed to terminate all pending motions and deadlines

and close the case.


SO ORDERED.
                                                          ________________________
Date: July 20, 2020                                          VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 3
